department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date taxpayer_identification_number person to contact employee identification_number ‘phone fax telephone number release number release date legend org - organization name xx - date address - address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you must establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you have not established that you are operated exclusively for exempt purposes described in sec_501 of the code from the nature of your activities and the expenses paid it appears that a substantial amount of your funds are being used to provide financial benefits to members and for social and recreational events held for your membership rather than for exclusively charitable purposes contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas tx department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer org year period ended december 20xx explanation of items legend org - organization name state - state xx - date address - address city - city president - president co-1 - company issue does org continue to qualify for exemption under sec_501 of the internal_revenue_code when the organization has not provided the requested records as required by sec_1_6033-1 of the regulations facts org was granted exemption under c in october of 20xx according to the secretary of state website the organization was formed on january organization see exhibit for a list of the organization’s purposes as stated in its article of incorporation as anon-profit when the agent was assigned the examination the internal revenue service's information document recovery system was reserached to determine if any form 990s had been filed the search came back with no documents found based on the examiner’s research the organization has failed to file any required returns since inception the internal_revenue_service requested that the organization file the form_990 for the tax periods december 20xx 20xx 20xx 20xx 2oxx and 20xx since org had not filed a return the agent did not have access to a current address or telephone number of an officer to contact the agent searched various websites in order to obtain the name and address of an officer on march 20xx the agent prepared postal trace requests for four addresses found on may 20xx the agent received a postal trace for address city state a contact letter was mailed to this address and returned undeliverable on october 20xx the agent again reviewed the internal_revenue_service information document recovery system and discovered the organization had filed e-post card return for december 20xx subsequent to october 20xx the organization filed e-post card return for december 20xx tax-exempt organizations those normally with annual gross_receipts up to dollar_figure dollar_figure for tax years ending on or after december 20xx may be required to file an annual electronic notice form 990-n electronic notice e-postcard for tax-exempt organizations not required to file form_990 or 990-ez this filing requirement applies to tax periods beginning after december 20xx and may apply to organizations that previously were not required to file returns contact detail form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx march 20xx - the agent left messages for the organization to contact the irs as soon as possible march 20xx - the agent left messages for the organization to contact the irs as soon as possible march 20xx - the agent left messages for the organization to contact the irs as soon as possible march 20xx - the agent left messages for the organization to contact the irs as soon as possible april 20xx - the agent left messages for the organization to contact the irs as soon as possible may 20xx - the agent left messages for the organization to contact the irs as soon as possible may 20xx - the agent left messages for the organization to contact the irs as soon as possible may 20xx - the agent spoke with the president regarding the organization’s filing requirement information request and delinquent returns president stated he would speak with other officers and board members to determine if the organization would like to retain their exempt status the president stated he would call the agent back after speaking with the other officers and board members june 20xx - the agent contacted the organization again on and left a message that it was imperative that the taxpayer call back as soon as possible to date the organization has not attempted to contact the agent in regards to their filing_requirements information requested delinquent returns or to retain their exempt status june 20xx - the agent left messages for the organization to contact the irs as soon as possible april 20xx - the agent mailed a revenue_agent report and 30-day_letter package with applicable publication to the organization to address city state a return mail receipt was received dated april 20xx by the agent indicating the organization received the package july 20xx - the revenue_agent attempted to contact the organization’s president at his business address of co-1 leaving a message requesting a return call law 505_f2d_1068 ustc holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact see also christian stewardship assistance inc v commissioner t c cch dec big_number better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer org year period ended december 20xx explanation of items purposes only if purposes it engages primarily in activities which accomplish one or more of such sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code ird sec_6033 and chapter of subtitle d of the code sec_6033 sec_1_6001-1 and sec_1_6033-2 and i require any organization exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for form_990-pf return of form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx private_foundation information returns and schedules thereto and to keep such books_and_records as are necessary to substantiate such information revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status church of gospel ministry inc v united_states 641_fsupp_96 u s dist due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes as required under sec_501 and that it was further qualified to receive deductible charitable_contributions under sec_170 c the court found that the inadequate records failed to show that the taxpayer's operations did not inure to the private benefit of its officers as provided under sec_6001 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 organization which it could not taxpayer’s position not known government’s position in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exemption and to determine its liability for any unrelated_business_income_tax sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status under sec_1_6033-2 every organization exempt from tax whether or not it is required to file an annual return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during our examination we made several requests for information but the organization failed form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer org year period ended december 20xx explanation of items to supply the requested information except for organizations that are exempt from the annual filing_requirements internal_revenue_code sec_6033 and sec_1_6033-2 provide that every organization_exempt_from_taxation under internal_revenue_code sec_501 is required to file an annual return form_990 stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 provides that every organization that is exempt from tax whether or not it is required to file an annual return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_6033 sets out an affirmation duty on the part of org to furnish annual information in such a manner as the secretary may prescribe via forms and regulations the organization has clearly failed to provide the requested information despite adequate notice conclusion on numerous occasions we requested information regarding and substantiation of your form_990 for the year ended december 20xx we have not received the requested information form_1120 returns should be filed for the tax periods ending after december 20xx since you have not provided the requested information we hereby propose revocation of your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status department of the treasury - internal_revenue_service form 886-a rev page of
